Citation Nr: 0939899	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-24 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether severance of service connection for porphyria cutanea 
tarda is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


	




INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) purportedly on appeal from an October 2006 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which denied a 
claim for entitlement to service connection for porphyria 
cutanea tarda. 

The Board presently notes however that a prior August 2005 
rating decision had implemented the severance of service 
connection for porphyria cutanea tarda, effective December 1, 
2005. The Veteran filed February 2006 correspondence that is 
construed as a timely notice of disagreement (NOD) with the 
August 2005 rating decision. Therefore, the issue on appeal 
involves the propriety of the severance of service connection 
for porphyria cutanea tarda, as indicated above on the title 
page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The remand of this case is necessary in order to provide the 
opportunity for a personal hearing on the issue of the 
propriety of severance of service connection for porphyria 
cutanea tarda. 

By a June 2005 rating decision, the RO proposed the severance 
of service connection for that disorder. The RO at that time 
informed the Veteran of his due process rights if he intended 
to contest the proposed severance, including the right to a 
hearing. See 38 C.F.R. § 3.105(d). The RO informed the 
Veteran that if they did not hear from him within 60 days 
they would assume he did not want a hearing. In a July 2005 
statement the Veteran elected the option of a hearing, 
however the RO did not acknowledge this request. The August 
2005 RO rating decision implemented the proposed severance of 
service connection without scheduling the hearing sought. 
Consequently, to afford full consideration to the Veteran's 
claim on the merits, a remand is required to schedule a 
hearing before RO personnel prior to further adjudication of 
this matter.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before an RO Hearing Officer at the 
earliest opportunity, and notify the 
Veteran of the date, time and location 
of this hearing. Place a copy of this 
letter in the claims file. If, for 
whatever reason, he changes his mind 
and withdraws his request for this 
hearing or does not appear for it on 
the date scheduled, also document this 
in the claims file. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

